Title: Thomas Jefferson to John Laval, 3 May 1819
From: Jefferson, Thomas
To: Laval, John


          
            Sir
            Monticello May 3. 19.
          
          On my return from a journey I found here your favor of April 19. and also the Scapula safely arrived. I shall be glad to recieve further from you the Diodoro Siculo. 2. v. 4to and the Lexicon of Sanxay, if you can part with it separately. it is certainly not a connected part of the edition of Aristophanes, which I possess having been separately bought. these be 4tos being too heavy for the mail I must pray you to do them well up in strong paper, and to put them on board a vessel bound to Richmond, addressed to me to the care of Capt Bernard Peyton commission mercht of Richmond., who will forward them.   I had much inclination for Grimm; but the price is too high. it is advertised at Paris at 5₶ a vol. but suppose it a dollar, a vol. or 17.D. the delay of getting it from thence is not worth the difference of 21.D. indeed I should suppose an advance of 50. per cent, generally sufficient to cover all expences & to leave a fair profit. however this is a case in which both seller & buyer have a right to make their own calculations. I salute you with esteem & respect.
          
            Th: Jefferson
          
        